DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement due to the phrase “a template consisting of a flat horizontal surface and a centered cylinder”.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention specifically with respect to the closed statement “consisting of” which excludes any other components.  The specification is silent to the phrase “consisting of”.  Though the specification teaches a pan comprising a flat horizontal surface, the specification and drawings are silent to a template “consisting of a flat horizontal surface and a centered cylinder”.  Though the specification teaches “a flat horizontal surface and a centered cylinder” the specification and drawing are silent to a combination “pan” and “a template consisting of a flat horizontal surface and a centered cylinder”.  The specification and drawing further teach handles, ref. 5 relative the “pan” and thus the specification and drawings are silent to a “pan having a template consisting of a flat horizontal surface and a centered cylinder.   The claim recites the phrase “consisting of” thus excluding any other elements however the specification does not teach the claimed exclusion of any and all elements, i.e. what the inventors did not invent, “consisting of”.	

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 is rejected due to the phrase “a pan having a template consisting of a flat horizontal surface and a centered cylinder” since it is unclear if the “pan” is part of the “template”, if the pan is defined by “a flat horizontal surface” and the “template” defined by the cylinder, if the pan is a separate component from the template such that the centered cylinder consists of a “flat horizontal surface”, i.e. forming a bottom of the centered cylinder, if the “flat horizontal surface” is with respect to an area not encompassed by the centered cylinder but instead surrounds the cylinder, or with respect to something different altogether. 
Claim 12 is rejected due to the phrase “the opening is sized to fashion a bowl structure” since the phrase “sized to fashion” is a relative term, which renders the claim indefinite.  The term “sized to fashion” is not defined by the claim relative a minimum size or maximum size, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear as to what is encompassed by the phrase “sized to fashion”; it is unclear as to what degree of difference is encompassed by this phrase, if not “sized to fashion a bowl structure” either relative a “size” too small “to fashion a bowl” or too large “to fashion a bowl”.  It is unclear if the phrase is with respect to a minimum “size”, with respect to a maximum “size”, a required diameter, a required height of the walls relative the “flat horizontal surface”, a combination of both, any wall encompassing an interior with is concave, a desired shape, i.e. circular, a desired volume or something different altogether.
Claim 12 is rejected due to the phrase “the opening is sized to fashion a bowl structure from a single dough sheet” since phase is relative an undefined “single dough sheet” thus 
Claim 12 is rejected due to the phrase “a dipping liquid condiment” since the phrase is a relative term, which renders the claim indefinite.  The term “dipping liquid condiment” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear as to what is encompassed by the phrase “dipping” relative a condiment, it is unclear if the phrase is with respect to a specific type of condiment on the pizza, if the phrase is with respect to any liquid condiment including ketchup and mustard, if the phrase is with respect to only liquid condiments not a state, i.e. melted; it is unclear as to what degree of difference is encompassed by this phrase, if not a “dipping condiment” but any “condiment” or “liquid”.
Claim 12 is rejected due to the phrase “single bowl structure suitable for holding a dipping liquid condiment” since the phrase is unclear as to what is encompassed by the phrase “suitable for holding”; it is unclear as to what degree of difference is encompassed by this phrase, if not “suitable for holding”, it is unclear what “size” is too small and thus not “suitable” or too large and thus not “suitable”.  It is unclear if the phrase is with respect any size, a specific size defined specific to “dipping liquid condiment”,  a required diameter, a required height of the walls relative the “flat horizontal surface”, a combination of both, any wall encompassing an interior which is concave, a desired shape, i.e. circular, a desired volume or something different altogether.  It is unclear as to what is encompassed by the phrase “suitable for”; it is unclear as to what degree of difference is encompassed by this phrase, if not “suitable for holding”.  
The phrase “similar dimensions” in claim 14 is rejected, as it is a relative term, which renders the claim indefinite.  The term “similar” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear as to what is encompassed by the phrase “similar”; it is unclear as to what degree of difference is encompassed by this phrase, if not “similar”.  It is unclear if the phrase is with respect to a same, or with respect to a desired extent, with respect to a same shape or something different altogether.
Claim 14 is rejected due to the phrase “the pan selection step includes the selection of at least two pans having similar dimensions” since the pan of Independent claim 10, from which claim 14 depends, requires a pan having a template consisting of.  Thus it is unclear if the second pan “having similar dimensions” is with respect to a same pan further having a template, with respect to only the dimension of diameter, with respect to a corresponding area to accept a first pan or something different altogether.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Contos (5924591).
Contos teaches a method of preparing a pizza (col. 2 line 14) comprising the steps of:
selecting a pan (col. 1 line 38) having a template consisting of a flat horizontal surface (fig. 1 ref. 5 pan bottom within central wall structure; alternatively fig. 1 ref. 5 outside central wall structure ref. 6) and a centered cylinder (fig. 1 ref. 6) affixed to the horizontal surface (col. 2 lines 5-8; fig. 2; part of) where the cylinder extends upward (col. 2 line 5; vertical; fig. 2 ref. 6) and is open at the upper end (fig. 1-2) where the opening is sized to fashion a bowl structure (any 
preparing a dough sheet (col. 2 lines 15-16; flattened, dough, sized) sized to cover the template and placing the dough sheet over the pan (col. 2 lines 15-16),
shaping the dough sheet using the template to form a pizza portion (col. 2 lines 17-18; forced into) on the horizontal surface and a single bowl structure within the open-end of the cylinder (col. 2 lines 26-27),
applying pizza sauce (col. 2 line 25) on the pizza portion (col. 2 lines 23-25), and baking (col. 2 line 35 dry cook; col. 2 lines 45-46 oven) the shaped dough formed on the template (col. 2 lines 45-46 oven) to form a pizza (col. 2 line 35; cooked) with a sauce portion (col. 2 line 25) and single bowl structure (col. 2 lines 28-30) suitable for holding a dipping liquid condiment (col. 2 line 29 sauce).
With respect to claim 13, introducing a liquid condiment into the bowl prior to serving (col. 2 line 29; sauce, cheese).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kordic (5417150).
 Kordic teaches a method of preparing a pizza (col. 1 line 8) comprising the steps of:
selecting a pan (col. 3 line 6-8) having a template consisting of a flat horizontal surface (fig. 1 ref. 13; col. 3 line 116-17) and a centered cylinder (fig. 1 ref. 16; col. 3 lines 23-24) affixed to the horizontal surface (col. 3 lines 16-18; col. 3 lines 25-26; part of) where the cylinder extends upward (fig. 1 ref. 16), and is open at the upper end (fig. 3), where the opening is sized to fashion  a bowl structure a single dough sheet (col. 4 lines 42-44; raised sides),
preparing a dough sheet sized to cover the template (col. 4 lines 16-22) and placing the dough sheet over the pan (col. 4 lines 17-26),
shaping the dough sheet using the template to form a pizza portion (col. 4 lines 16-22) on the horizontal surface (col. 3 lines 60-62) and single bowl structure within the open end of the cylinder (col. 4 lines 21-22), where the single bowl structure is specific with respect to the template consisting of a cylinder.
applying pizza toppings on the pizza portion (col. 4 lines 38-44) and baking (col. 4 line 53 baked; col. 4 lines 52-53; oven) the shaped dough formed on the template to form a pizza with a sauce portion, i.e. any portion capable of, and single bowl structure (col. 4 line 53 baked) suitable for holding a liquid dipping condiment.  It is noted the phrase “suitable” is not a positive recitation and thus Kordic teaches such with respect to a same bowl structure.
Kordic teaches adding toppings however is silent to the toppings including sauce.  Though silent to sauce, Kordic teaches adding conventional toppings where pizza sauce, as aptly named is known as a topping.  Thus since pizza sauce is notoriously known, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach the area defined by outer peripheral edge forming the single outer crust comprising toppings located therein (col. 4 lines 43-45) to further comprise a sauce as is known in the art to one of ordinary skill in the art such as pizza sauce for its art recognized purpose of providing user desired appropriate toppings as taught by Kordic (col. 4 line 39) and more specifically a topping named for pizza, i.e. pizza sauce.
With respect to claim 13, where prior to serving is taken with respect to during applying of the sauce, where the sauce is taken as a liquid condiment. 
 Kordic teaches adding toppings however is silent to the toppings including a liquid condiment such as a sauce.  Though silent to such, Kordic teaches adding conventional toppings to the area defined by the peripheral edge including the geometrically centered area defined by .

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kordic (5417150) in view of DeLisle (20140004229).
Kordic is taken as above.
DeLisle teaches separating an inner cylindrical area from the pizza portion (par. 0038) by cutting (par. 0038) to form an opening (par. 0038) and positioning a separate bowl within the formed opening to form the volcano pizza (par. 0026).
Thus since both teach a same forming of pizza and more specifically forming pizza which comprises an “inner ring” (par. 0023; col. 4 lines 42) for containing different pizza toppings in each concentric ring (col. 4 lines 42-44).  One of ordinary skill in the art would have been motivated to look to the art of pizza preparation and specifically pizza preparation comprising discrete concentric rings as taught by both the motivation being providing a pizza which is of increased flavor and aesthetic appeal as desired by Kordic (col. 2 lines 26-29).
Though Kordic is silent to separating the distinctly formed cylindrical area from the pizza portion as taught by DeLisle (par. 0038) by cutting (par. 0038) to form an opening (par. 0038), Kordic does teach forming a same inner cylindrical area as taught by DeLisle where the edges are raised for the purpose of retaining pizza ingredients and more specifically different pizza ingredients from the other concentric pizza areas formed, within the cylindrical inner area (col. 4 lines 42-43).
Thus since Kordic teaches forming a same inner cylindrical area for retaining ingredients from dough, since DeLisle teaches forming a same inner cylindrical area for retaining ingredients and since DeLisle teaches the inner cylindrical area including a same desired discrete area for retaining pizza ingredients (par. 0026) where the inner cylindrical area being a food material including a bread bowl (par. 0027).  It would have been obvious to one of ordinary skill in the art to combine the teachings and included cutting and separating as taught by DeLisle (par. 0038) the inner cylindrical area as taught by both, to form an opening as taught by DeLisle (par. 0038) and positioning the separated bowl within the formed opening for its art recognized purpose of 
With respect to claim 11, since Kordic teaches forming a same inner cylindrical area for retaining ingredients from dough, since DeLisle teaches forming a same inner cylindrical area for retaining ingredients and since DeLisle teaches the inner cylindrical area including a same desired discrete area for retaining pizza ingredients including dipping sauces (par. 0026) and the inner cylindrical area being a food material including a bread bowl (par. 0027).  It would have been obvious to one of ordinary skill in the art to combine the teachings and included providing an edible cylindrical area as taught by Kordic which is filled with a complimentary pizza ingredient prior to positioning the edible cylindrical area back within the formed opening comprising a liquid condiment, thus providing the advantage of a same claimed edible food bowl, of a same dough material as taught by both, retaining food items which are complimentary to pizza (par. 0026) including dipping sauces providing a pizza which is of increased flavor and aesthetic appeal as desired by Kordic (col. 2 lines 26-29).
In addition, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute the taught second container which includes bread bowls positioned within the formed inner area with the same inner cylindrical area formed of dough as taught by Kordic for its art recognized advantage of achieving a same desired middle cylindrical area retaining complimentary pizza ingredients as taught by both, including a liquid condiment as taught by DeLisle such as dipping sauces.
It is noted that Kordic teaches applicants same template and thus is using known components to obtain expected results, in the instant case a discrete inner cylindrical area.  In the absence of unexpected results, it is not seen how the claimed invention differs from the teachings of the prior art. Applicant's claims are drawn to a combination of known components which produces expected results, i.e. discrete inner cylindrical area of a pizza comprising complimentary products to a pizza thus providing the consumers a pizza which is of increased flavor and aesthetic appeal as desired by Kordic (col. 2 lines 26-29) and in combination with DeLisle.
"The obviousness analysis cannot be confined by a formalistic conception of the words teaching, suggestion, and motivation, or by overemphasis on the importance of... the explicit content of issued patents." KSR Int'l. Co. v. Teleflex lnc., 550 U.S. 398, 419. "The combination of KSR, 550 U.S. at 416., The question to be asked is "whether the improvement is more than the predictable use of prior art elements according to their established functions." KSR, 550 U.S. at 417.
In addition, a conclusion of obviousness can be made from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference. See In re Bozek, 416 F.2d 1385, 1390 (CCPA 1969). Such as in the instant case positioning the edible cylindrical area back within the formed opening comprising a liquid condiment, thus providing the advantage of a same claimed edible food bowl, of a same dough material as taught by both, retaining food items which are complimentary to pizza (par. 0026) including dipping sauces providing a pizza which is of increased flavor and aesthetic appeal as desired by Kordic (col. 2 lines 26-29).

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Contos (5924591) in view of DeLisle (20140004229).
Contos is taken as above.
DeLisle teaches separating an inner cylindrical area from the pizza portion (par. 0038) by cutting (par. 0038) to form an opening (par. 0038) and positioning a separate bowl within the formed opening to form the volcano pizza (par. 0026).
Thus since both teach a same forming of pizza and more specifically forming pizza which comprises an “inner ring” (par. 0023; col. 4 lines 42) for containing different pizza toppings in each concentric ring.  One of ordinary skill in the art would have been motivated to look to the art of pizza preparation and specifically pizza preparation comprising a discrete concentric rings as taught by both the motivation being providing a pizza which is of increased flavor and aesthetic appeal as desired by Contos.
Though Contos is silent to separating the distinctly formed cylindrical area from the pizza portion as taught by DeLisle (par. 0038) by cutting (par. 0038) to form an opening (par. 0038), Contos does teach forming a same inner cylindrical area as taught by DeLisle where the edges are raised for the purpose of retaining pizza ingredients and more specifically different pizza ingredients from the other concentric pizza areas formed, within the cylindrical inner area including sauce and cheese (col. 2 lines 28-29).
Thus since Contos teaches forming a same inner cylindrical area for retaining ingredients from dough, since DeLisle teaches forming a same inner cylindrical area for retaining ingredients and since DeLisle teaches the inner cylindrical area including a same desired discrete area for 
With respect to claim 11, since both Contos and DeLisle teaches the inner cylindrical area including a same desired discrete area for retaining pizza ingredients including dipping sauces (par. 0026) and the inner cylindrical area being a food material including a bread bowl (par. 0027).  It would have been obvious to one of ordinary skill in the art to combine the teachings and included providing an edible cylindrical area as taught by Contos which is filled with a complimentary pizza ingredient prior to positioning the edible cylindrical area back within the formed opening comprising a liquid condiment, thus providing the advantage of a same claimed edible food bowl, of a same dough material as taught by both, retaining food items which are complimentary to pizza (par. 0026) including dipping sauces providing a pizza which is of increased flavor.
In addition, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute the taught second container which includes bread bowls positioned within the formed inner area with the same inner cylindrical area formed of dough as taught by Contos for its art recognized advantage of achieving a same desired middle cylindrical area retaining complimentary pizza ingredients as taught by both, including a liquid condiment as taught by both including as dipping sauces as taught by DeLisle
It is noted that Kordic teaches applicants same template and thus is using known components to obtain expected results, in the instant case a discrete inner cylindrical area.  In the absence of unexpected results, it is not seen how the claimed invention differs from the teachings of the prior art. Applicant's claims are drawn to a combination of known components which produces expected results, i.e. discrete inner cylindrical area of a pizza comprising complimentary products to a pizza thus providing the consumers a pizza with a defined middle area comprising sauce or cheese.  Thus in combination with DeLisle.
KSR Int'l. Co. v. Teleflex lnc., 550 U.S. 398, 419. "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR, 550 U.S. at 416., The question to be asked is "whether the improvement is more than the predictable use of prior art elements according to their established functions." KSR, 550 U.S. at 417.
In addition, a conclusion of obviousness can be made from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference. See In re Bozek, 416 F.2d 1385, 1390 (CCPA 1969). Such as in the instant case positioning the edible cylindrical area back within the formed opening comprising a liquid condiment, thus providing the advantage of a same claimed edible food bowl, of a same dough material as taught by both, retaining food items which are complimentary to pizza (par. 0026) including dipping sauces providing a pizza which is of increased flavor.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Contos (5924591) in view of Kordic (5417150).
Alternatively, Contos teaches a method of preparing a pizza (col. 2 line 14) comprising the steps of:
selecting a pan (col. 1 line 38) having a template consisting of a flat horizontal surface (fig. 1 ref. 5 pan bottom within central wall structure; alternatively fig. 1 ref. 5 outside central wall structure ref. 6) and a centered cylinder (fig. 1 ref. 6) affixed to the horizontal surface (col. 2 lines 5-8; fig. 2; part of) where the cylinder extends upward (col. 2 line 5; vertical; fig. 2 ref. 6) and is open at the upper end (fig. 1-2) where the opening is sized to fashion a bowl structure (any area enclosed by vertical walls) with the open end extending upward (fig. 2 ref. 6), wherein the open end permits a bowl structure from a single dough sheet (col. 2 lines 24-30),
preparing a dough sheet (col. 2 lines 15-16; flattened, dough, sized) sized to cover the template and placing the dough sheet over the pan (col. 2 lines 15-16),
shaping the dough sheet using the template to form a pizza portion (col. 2 lines 17-18; forced into) on the horizontal surface and a single bowl structure within the open-end of the cylinder (col. 2 lines 26-27),
applying pizza sauce (col. 2 line 25) on the pizza portion (col. 2 lines 23-25), and dry cooking in an oven (col. 2 line 35 dry cook; col. 2 lines 45-46 oven) the shaped dough formed on the template (col. 2 lines 45-46 oven) to form a pizza (col. 2 line 35; cooked) with a sauce portion 
Alternatively, though Contos teaches cooking in an oven (col. 2 lines 45-46) and teaching dry heat (col. 2 lines 34-35).  Contos is silent to the specific term “baking”.
Contos teaches a pan for cooking pizza, though silent to baking as the cooking method. However one of ordinary skill in the art would have been motivated to look to the art of methods of cooking pizza.
Kordic teaches a pan for forming pizza and baking in an oven to complete cooking of the pizza (col. 4 lines 52-53).
Thus since both teach pizza pie pans, since both teach method of cooking pizza and since Kordic teaches it is known to bake pizza in an oven. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach a specific type of cooking, such as baking as taught by Kordic from the broadly taught genus of cooking as taught by Contos thus achieving the finally desired cooked product as desired by both and more specifically a finally baked pie in an oven as is customary and known in the art (col. 4 lines 52-53).
With respect to claim 13, introducing a liquid condiment into the bowl prior to serving (col. 2 line 29; sauce, cheese).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Contos (5924591) in view of Ragland (5845805).
Contos teaches a pan for cooking dough in an oven, and more specifically a pan which is directed to known inadequacies in the art specific to undercooked centers of dough while the outer portion of the dough is completely cooked (col. 1 lines 11-14) and thus one of ordinary skill in the art would have been motivated to look to the art of further solutions in the art related to preventing overcooking of the outer portion while providing sufficient baking of the center portion as taught by Ragland.
Thus since both teach baking pans, since both recognize a common problem in the art of cooking dough.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further upon the advantages as taught by Contos by further providing a second pan of a same shape for selection during cooking which supports the first pan since providing selection of the second pan further provides a solution to the common problem and achieving the same desired even heating as taught by both by providing a pizza pan support such that the perimeter of the pizza and the center of the pizza are evenly cooked (col. 1 lines 40-46).


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kordic (5417150) in view of Ragland (5845805).
Kordic teaches a pan for cooking dough in an oven, and more specifically a pan which provides more than one crust within a pizza pie.   Thus one of ordinary skill in the art would have been motivated to look to the art of further solutions in the art related even heating and sufficient baking of the center portion of pizza as taught by Ragland.
Thus since both teach baking pans, since both teach a same dough, since Kordic teaches the desire to achieve multiple crusts including within the center of the pizza and since Ragland recognizes a common problem in the art of cooking dough and a solution.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further provide a second pan of a same shape for selection during cooking which supports the first pan since providing selection of the second pan further provides a solution to the common problem and achieving the same desired even heating as taught by both by providing a pizza pan support such that the perimeter of the pizza and the center of the pizza are evenly cooked (col. 1 lines 40-46) and more specifically in the instant case such that the inner crust and outer crust as taught by Kordic achieve even heating.


Response to Arguments
	With respect to applicants urging Contos teaches away from the creation of a bowl, applicant is urged to col. 2 lines 26-30 which teaches the dough is crimped “adjacent the central vertical wall of the pan so as to form a short wall of dough to contain sauce… at the center of the pizza”.
	Applicant urges Contos teaches the element 6 is kept open, applicant is urged to col. 2 lines 26-30 which teaches the dough is crimped “adjacent the central vertical wall of the pan so as to form a short wall of dough to contain sauce… at the center of the pizza”.
	It appears applicant is urging Contos is silent to the central vertical wall forming the center of the pizza comprising a dough bottom within the vertical wall, however Contos specifically teaches “so as to form a short wall of dough to contain sauce… at the center of the pizza”.  Without such the pizza dough would have a hole in the center of the pizza which would not “contain sauce” when removed from the pan since the sauce would remain in the pan and not as a topping of the dough.
	With respect to applicants urging directed to Kordic, and applicants urging that applicant does not consider the dough cavities as taught by Kordic to be “capable of holding a liquid condiment”, it is 
	Though applicant urges such is not a bowl, applicant has not provided arguments which distinguish such.  Given its broadest reasonable interpretation, since the claims are silent to a shape, depth, size and since Kordic teaches raised walls relative a bottom for retaining ingredients in addition to teaching a round structure, Kordic teaches applicants claimed “bowl” minus any clear and convincing arguments to the contrary.
	With respect to applicants urging directed to DeLisle, it is initially noted Kordic teaches the claimed edible container.  However DeLisle specifically further teaches that as opposed to a non-edible bowl as urged by applicant, DeLisle also teaches the container material is not limited, in addition to specifically teaching the material being a food material such as a “bread bowl” (par. 0027).  Thus both Kordic and DeLisle teach a same edible bowl structure made from dough.
	Further with respect to applicants urging Contos requires an open element 6 be open, Contos specifically teaches “so as to form a short wall of dough to contain sauce… at the center of the pizza”.  
	With respect to applicants urging that it is the template at the heart of applicants contribution, importantly both Contos and Kordic teach a same template as claimed for preparing a same pizza, comprising a same defined cavity separate and distinguished from the flat pizza dough.  Though applicant urges a different reason for use of the template, importantly Contos and Kordic teach applicants same claimed “pan having a template” for containing sauce.  Claim 12 is not rejected under obviousness but as 102b as Contos and Kordic teach a same method of preparing as claimed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN N LEFF whose telephone number is (571)272-6527.  The examiner can normally be reached on M-F 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached at (571)270-34753475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN N LEFF/             Primary Examiner, Art Unit 1792